THOMPSON, Judge,
dissenting.
The settlement that Hines signed stated, “When all payments hereunder have been made, the defendanVemployer shall be, and hereby is released from all claims on account of said injury, under said Act or otherwise.” (Emphasis added.) Hines’s lack of knowledge that the settlement released his employer from liability for the retaliatory discharge claim is a mistake of law. See Dow-United Technologies Composite Products, Inc. v. Webster, 701 So.2d 22 (Ala.Civ.App.1997). A mistake of law is not a basis for granting relief under Rule 60(b)(6), Ala. R. Civ. P. Daugherty Associates v. Silmon, 535 So.2d 135 (Ala.1988). Therefore, I must respectfully dissent from the majority opinion.